UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
ROBIN MCALLISTER,                         )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                  Civil Action No. 12-1002
                                          )
DISTRICT OF COLUMBIA,                     )
                                          )
      Defendant.                          )
__________________________________________)


                      ORDER ADOPTING MAGISTRATE JUDGE'S
                         REPORT AND RECOMMENDATION

       Pursuant to Local Civil Rule 72.3, on June 21, 2012, the above-captioned matter was

referred to Magistrate Judge Facciola for full case management up to and excluding trial. After

the parties filed cross-motions for summary judgment, Magistrate Judge Facciola issued a report

and recommendation recommending that the Court deny plaintiff’s motion and grant defendant’s

motion. (Report & Recommendation, February 20, 2014 [ECF No. 16].)

        Under Local Civil Rule 72.3(b), parties may file for consideration by the district judge

written objections within fourteen days of service of a magistrate judge’s report. See LCvR

72.3(b). A party’s failure to file an objection within that fourteen days may waive appellate

review of a District Court order adopting the report and recommendation. Id.

       The Court concurs with the recommendations contained in the magistrate judge’s report.

Since no party has filed any objections and the time for doing so has expired, it is hereby

       ORDERED that Magistrate Judge Facciola’s Report and Recommendation filed on

February 20, 2014 [ECF No. 16] is ADOPTED IN FULL; it is further
      ORDERED that, for the reasons stated in the Report and Recommendation, plaintiffs’

motion for summary judgment is DENIED [ECF No. 10] and defendant’s motion for summary

judgment [ECF No. 11] is GRANTED.

      This is a final, appealable order.



                                                              /s/
                                                ELLEN SEGAL HUVELLE
                                                United States District Judge
                                                on behalf of the Calendar Committee
Date: March 10, 2014




                                            2